Citation Nr: 0831677	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  97-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected residuals of histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in April 2008, and the case was returned to the Board.  


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) was not shown in 
service, and any current COPD is unrelated to service or to a 
disease or injury of service origin, including service-
connected residuals of histoplasmosis.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease (COPD) was not incurred 
in or aggravated by active service, and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim adjudicated herein, the Board notes 
that there could be no pre-adjudication notice because the 
March 1997 rating decision currently on appeal was issued 
prior to the enactment of the pertinent statute and 
regulations.  However, the veteran has the right to content 
complying notice and proper subsequent VA process.  In this 
regard, the Board notes that the veteran was provided 
content-complying notice in August 2006 and December 2007, 
and the claim was readjudicated in supplemental statements of 
the case (SSOCs) issued in May 2007 and April 2008.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, provided VA examinations, and afforded 
the veteran the opportunity to give testimony before the 
Board.  

Although the veteran was provided with an examination for the 
purpose of obtaining an opinion regarding the origin of the 
COPD under consideration, the veteran's representative has 
argued that an independent expert medical opinion should be 
obtained in order to determine whether the COPD disorder at 
issue is associated with the veteran's period of service on 
any basis, including as secondary to his service-connected 
histoplasmosis.  It is noted, however, that a pertinent 
medical opinion has been obtained, and that there is no 
indication that the underlying medical question at issue is 
so complex that it would require an additional medical expert 
opinion in order to adjudicate the current claim.  The Board 
specifically remanded the claim for an examination and 
opinion and finds that the examination conducted on remand 
substantially complies with the remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

All known and available records relevant to the issues 
considered herein have been obtained and associated with the 
veteran's claims file.  VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310.  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).


Analysis

The veteran does not argue that his COPD was incurred in 
service, rather he alleges that it is related to his service-
connected residuals of histoplasmosis either because it was 
caused by the service-connected respiratory disorder or that 
histoplasmosis has permanently aggravated his COPD.  

Service connection for residuals of histoplasmosis was 
granted in a November 1959 based upon findings of chest 
complaints, history of a cough, one positive tuberculin test 
in service, and granulomatous lesions in the left lung upon 
current x-ray with no current symptoms.  It has been rated as 
0 percent disabling since that grant of service connection.  

In June 1996, the veteran filed the current claim of 
entitlement to service connection for COPD.  For the veteran 
to be successful in his claim, the evidence must show that it 
is at least as likely as not that his current COPD is related 
to a disease or injury that occurred in service.  If the 
preponderance of the evidence shows otherwise, the veteran's 
claim must be denied.  Applying the Hickson analysis, the 
initial question is whether there is evidence of the current 
claimed COPD.  

First, the claims file contains a report of a November 1996 
VA respiratory examination that noted the veteran's history 
of histoplasmosis in service and a history of heavy smoking 
until the veteran quit in 1988.  Following examination, the 
examiner's diagnostic impression included chronic obstructive 
pulmonary disease, and history of histoplasmosis, currently 
inactive.  Second, the most current VA examination of record 
dated in February 2008, resulted in an assessment of mild 
restrictive lung disease.  The Hickson element (1) has 
therefore been satisfied as to the disability claimed.  

With respect to Hickson element (2), service medical records 
reveal no records of complaints, treatment, or diagnosis of 
COPD.  Given, however, that service connection has been 
established for another respiratory disorder, residuals of 
histoplasmosis, and that the veteran's primary theory is that 
the respiratory disorder at issue, COPD, is related to the 
service-connected histoplasmosis, for purposes of analysis, 
Hickson element (2) is deemed to have been satisfied with 
respect to this secondary claim.  

With respect to Hickson element (3), the veteran and his 
representative have theorized that his COPD is directly the 
result of his service-connected histoplasmosis, or is at 
least aggravated by that disorder.  Although the veteran and 
his representative earnestly believe this theory to be true, 
even an educated guess requires some evidentiary foundation 
to place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  

More specifically, with respect to any medical conjectures 
that could be made on their part, the veteran and his 
representative have not been shown to possess the medical 
background required to provide such an opinion and their 
statements cannot serve as competent medical evidence of the 
etiology of this disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the category of supporting medical authority from those 
who do have the requisite medical background, however, the 
evidence includes a March 2005 letter from D.A.C, M.D., who 
stated that the veteran contracted tuberculosis in Korea in 
1953, and opined that "[a]lthough he recovered his 
tubercular scarring exacerbates his shortness of breath which 
is primarily a result of congestive heart failure and chronic 
obstructive lung disease."  Significantly, Dr. D.A.C. also 
stated that the veteran's history was contributing to his 
disability.

Although the foregoing medical statement is probative of the 
question of etiology of the veteran's COPD, its probative 
value is diminished due to the fact it was very clearly based 
upon the history provided by the veteran, himself.  The Board 
observes in this regard that, in his March 2005, Dr. D.A.C. 
stated that the veteran had incurred pulmonary tuberculosis 
during active service and concluded that the veteran's 
reported in-service history was contributing to his current 
lung disability.  However, the veteran's service medical 
records show only that a "coin lesion" of undetermined 
etiology was diagnosed at service separation.  Tuberculosis 
was not diagnosed, in service or after.  Clearly, the only 
source of such a suggestion would have been from the veteran 
himself.  Regardless, there is no indication that Dr. D.A.C. 
had the benefit of a review of the veteran's medical records 
in general, or his service medical records in particular, 
when he arrived at the opinion supporting the veteran's 
claim.  

The Board finds that the statement of Dr. D.A.C. has limited 
probative value, if any, as it is merely a recitation of the 
veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Although the Board 
may not disregard a medical opinion solely on the rationale 
that a medical opinion was based on a history given by the 
veteran, it may do so when a medical opinion that is based on 
facts provided by the veteran that have been found to be 
inaccurate.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

On the other hand, the medical evidence against the veteran's 
claim consists of the June 2003 addendum to the report of an 
earlier April 2003 VA examination, and the report of a 
February 2008 VA respiratory examination that was conducted 
pursuant to the Boards remand for the purpose of obtaining an 
opinion as to whether COPD could be related to service, 
including by way of aggravation by service-connected 
residuals of histoplasmosis.   

In the report of the April 2003 VA examination, it was noted 
that the VA examiner had reviewed the veteran's claims file, 
including his service medical records.  Following 
examination, which included contemporaneous chest x-rays, the 
impressions included COPD, and a history of scarring of the 
lung "felt to be due to old tuberculosis."  In a hand-
written addendum to the April 2003 examination report dated 
in June 2003, the VA examiner noted that prior records showed 
an ill-defined density of the left mid lung in service May 
1955 and July 1955, but concluded that the veteran's present 
lung disease is unrelated.

Additional probative evidence is the report of the February 
2008 VA respiratory examination that was conducted for the 
specific purpose of obtaining an opinion as to whether COPD 
could be related to service, including by way of aggravation 
by service-connected histoplasmosis.  In the report of this 
examination, the examiner stated that the veteran's medical 
record and case file had been reviewed.  The examination 
report provided a detailed history of the veteran's 
respiratory disorders, and noted specific clinical findings 
including chest radiograph comparisons.  Following 
examination, the examiner's impression was "mild restrictive 
lung disease with air trapping as assessed by volume 
measurements in 2004."  It was noted that there was no 
clinically significant respiratory limitation to exertion.  
It was further noted that the "pulmonary coin lesion" found 
on prior examinations was not found in recent chest x-rays.  
The examiner's review of the record lead him to state that 
there was no evidence of scarring or progressive disease.  
The VA examiner concluded that "it is unlikely (less than 50 
% probability) that the COPD is related to residuals of 
histoplasmosis or that the service-connected histoplasmosis 
aggravates the COPD."  This opinion is deemed by the Board 
to be of high probative value.  It was based upon a review of 
the medical record, an examination of the veteran, and 
included reasons and bases for the conclusion reached.  

In summary, the preponderance of the medical evidence is 
against the veteran's claim that his COPD is related to 
service on any basis including as secondary to his service-
connected histoplasmosis.  Critically, the March 2005 medical 
statement from Dr. D.A.C. offered in support of the veteran's 
claim has little, if any, probative value for the reasons 
noted above.  On the other hand, the June 2003 addendum to 
the April 2003 VA examination report was based upon a review 
of the record and found no relationship between the COPD at 
issue and the veteran's period of service.  More importantly, 
the February 2008 VA examination described above was 
conducted for the express purpose of establishing whether 
there was such a relationship, including specifically by way 
of secondary service connection, and concluded that there was 
not.  The February 2008 examiner provided reasons and bases 
for the conclusion reached with reference to the findings of 
his examination and recognition of the veteran's service-
connected histoplasmosis.  Further, the opinion was based 
upon a review of the medical record and the examination of 
the veteran.  As such, the reports of the June 2003 VA 
examination addendum, and the February 2008 VA examination 
report are deemed highly probative to the question of 
etiology.  

In conclusion, the preponderance of the evidence is against 
the claim that the veteran's COPD was incurred in or 
aggravated by service, and is also against the claim that the 
veteran's COPD is proximately due to or the result of a 
service-connected disease or injury; or that this disorder 
has been aggravated by any disease of service origin, 
including histoplasmosis.  38 C.F.R. §§ 3.303, 3.310; Allen 
v. Brown, 7 Vet. App. at 439.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for COPD is not 
warranted.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected residuals of histoplasmosis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


